DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.

Response to Arguments
Claims 9-20 stand rejected under Section 103.  Claims 1-8 stand withdrawn as directed to a non-elected method.  
Applicants amended claims 9, 18, and 19, canceled claim 17, and added new claims 21 and 22.  Applicants argue that the application is in condition for allowance.
Section 103 rejections: Applicants have included the subject matter of claim 17 in claim 9 and added a further limitation requiring the doped region to overlap the barrier layer and the buffer layer.  This amendment overcomes the previously noted Section 103 rejections.  However, the Office has identified art that renders obvious the claims, which is noted in the updated Section 103 rejection, below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16, 18, 19, and 21 are rejected under 35 U.S.C. 103 as obvious over Saito, U.S. Pat. Pub. No. 2007/0249119, Figs. 2A-2F in view of Tsai, U.S. Pat. Pub. No. 2019/0207019, Figs. 1A-1D and Saunier, U.S. Pat. Pub. No. 2013/0320349, Figs. 1, 6. 
Saito, Figures 2A-2F:
    PNG
    media_image1.png
    584
    476
    media_image1.png
    Greyscale


 
    PNG
    media_image2.png
    403
    473
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    368
    488
    media_image3.png
    Greyscale

Tsai, Figures 1A-1D:

    PNG
    media_image4.png
    282
    431
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    278
    429
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    281
    431
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    282
    435
    media_image7.png
    Greyscale

Regarding claim 9: Saito Figures 2A-2F disclose a high electron mobility transistor (HEMT), comprising: a channel layer (10); a barrier layer (15) on the channel layer (10); 15a gate electrode (25) on the barrier layer (15); a gate dielectric layer (40) 
Tsai Figure 1A discloses a preliminary stack of materials for a HEMT on a substrate (100), comprising a buffer layer (102), which can be made of GaN, on substrate (100), a channel layer (104), which is GaN, on the buffer layer (102), and a barrier layer (106), which can be AlGaN, on the channel layer (104).  Source and drain regions are in the barrier and channel layers (106, 104).  Tsai specification ¶¶ 40-45.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Saito to include the Tsai stack because the modification would have involved a selection of a known material based on its suitability for its intended use.
Saunier Figure 1 discloses a high electron mobility transistor (HEMT) (100), comprising: a buffer layer (104) on a substrate (102); a barrier layer (106) on the buffer layer (104); 15a gate electrode (118a) on the barrier layer (106); a gate dielectric layer (118b) between the barrier layer (106) and the gate electrode (118a); a hard mask (116) between the gate dielectric layer (118a) and the barrier layer (106); and a source Id. ¶¶ 26, 28.  The interface between the barrier layer (106) and the barrier layer (104) results in a channel for mobile charge carriers.  Id. ¶ 27.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use a buffer layer as the combined channel layer and buffer layer, as in Saunier, because the modification would have involved a selection of known materials based on their suitability for their intended use.
Saunier Figure 1 discloses that the layer (116) is a dielectric layer made from silicon nitride, which is a typical hard mask material.  Later in the disclosure when discussing Saunier Figure 6, Saunier refers to layer (116) as a hard mask.  Id. ¶ 60.  Like reference numbers refer to like structural elements.  Id. ¶ 3.  To the extent that Saunier Figure 1 does not disclose the that the Saunier Figure 1 dielectric layer (116) is a hard mask, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the Saunier Figure 6 dielectric layer/hard mask (116) in Saunier Figure 1 because the modification would have involved a selection of a known material based on its suitability for its intended use.
Regarding claim 10, which depends from claim 9: Saunier discloses that the buffer layer (104) comprises a group III-V semiconductor.  Id. ¶ 26.
Regarding claim 11, which depends from claim 10: Saunier discloses that the buffer layer comprises gallium 25nitride (GaN).  Id.
xGa1-xN.  Id. ¶ 28.
Regarding claim 13, which depends from claim 9: Saito and Saunier disclose that the gate dielectric layer (118b) comprises a 30U-shape.  See Saito, Figure 2F; Saunier Figure 1.
Regarding claim 14, which depends from claim 13: Saito and Saunier disclose that the gate dielectric layer (18b) comprises a first horizontal portion and a second horizontal portion connecting the U-shape.  See id.
Regarding claim 15, which depends from claim 14: Saunier Figure 1 discloses that the hard mask (116) is between the first horizontal portion, the second horizontal portion and the barrier layer (106).  See id.
Regarding claim 16, which depends from claim 9: Saito Figure 2F discloses that the source electrode (45) contacts the gate 15dielectric layer (40) and the hard mask (SiN layer (35)) directly.
Regarding claim 18, which depends from claim 9: Saito Figure 2F discloses that a second sidewall of 20the hard mask (SiN layer (35)) is aligned with the sidewall of the doped region (20).  See Saito Figure 2F.
Regarding claim 19, which depends from claim 9: Saito discloses that the doped region (20) comprises fluorine.  Saito specification ¶ 43.
Regarding claim 21: Saito Figures 2A-2F disclose a high electron mobility transistor (HEMT), comprising: a channel layer (10); 30a barrier layer on the channel layer (15); a gate electrode (25) on the barrier layer (15); a gate dielectric layer (40) between the barrier layer (15) and the gate electrode (25); a doped region (20) under the gate 
Tsai Figure 1A discloses a preliminary stack of materials for a HEMT on a substrate (100), comprising a buffer layer (102), which can be made of GaN, on substrate (100), a channel layer (104), which is GaN, on the buffer layer (102), and a barrier layer (106), which can be AlGaN, on the channel layer (104).  Source and drain regions are in the barrier and channel layers (106, 104).  Tsai specification ¶¶ 40-45.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Saito to include the Tsai stack because the modification would have involved a selection of a known material based on its suitability for its intended use.
Saunier Figure 1 discloses a high electron mobility transistor (HEMT) (100), comprising: a buffer layer (104) on a substrate (102); a barrier layer (106) on the buffer layer (104); 15a gate electrode (118a) on the barrier layer (106); a gate dielectric layer (118b) between the barrier layer (106) and the gate electrode (118a); a hard mask (116) between the gate dielectric layer (118a) and the barrier layer (106); and a source electrode (112) and a drain electrode (114) adjacent to two sides of the gate electrode Id. ¶¶ 26, 28.  The interface between the barrier layer (106) and the barrier layer (104) results in a channel for mobile charge carriers.  Id. ¶ 27.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use a buffer layer as the combined channel layer and buffer layer, as in Saunier, because the modification would have involved a selection of known materials based on their suitability for their intended use.
Saunier Figure 1 discloses that the layer (116) is a dielectric layer made from silicon nitride, which is a typical hard mask material.  Later in the disclosure when discussing Saunier Figure 6, Saunier refers to layer (116) as a hard mask.  Id. ¶ 60.  Like reference numbers refer to like structural elements.  Id. ¶ 3.  To the extent that Saunier Figure 1 does not disclose the that the Saunier Figure 1 dielectric layer (116) is a hard mask, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the Saunier Figure 6 dielectric layer/hard mask (116) in Saunier Figure 1 because the modification would have involved a selection of a known material based on its suitability for its intended use.
As for the requirement that the sidewall of the doped region is aligned with the sidewall 5of the gate electrode, applicants have not identified that the shape variation is patentably significant.  Therefore, the shape requirement is considered a patentably insignificant shape variation and, thus, obvious.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Saito, Tsai, and Saunier, and further in view of H. Chen et al., Self-aligned Enhancement-mode th Device Research Conference, IEEE, 21-23 June 2010, Figures 1(a), 1(b).
Chen, Figures 1(a), 1(b):

    PNG
    media_image8.png
    441
    327
    media_image8.png
    Greyscale
 15a gate electrode on the barrier layer; a gate dielectric layer between the barrier layer and the gate electrode; a hard mask between the gate dielectric layer and the barrier layer; and a source electrode and a drain electrode adjacent to two sides of the gate electrode on the buffer layer.
Regarding claim 20, which depends from claim 19: The combination is silent as to the variation in fluorine concentration.
Chen Figure 1(b) discloses that a concentration of fluorine decreases 20from the AlGaN layer to the GaN layer.  The AlGaN layer corresponds to the Saunier barrier layer and the GaN layer corresponds to the buffer layer.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to include the Chen gradient because the modification would have involved a selection of a known material based on its suitability for its intended use.  Once .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Saito, Tsai, and Saunier, and further in view of Tsai, Figure 1D, and Beach, U.S. Pat. Pub. No. 2006/0060871, Figures 3 and 4.
Tsai, Figures 1C, 1D:

    PNG
    media_image9.png
    276
    428
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    277
    433
    media_image10.png
    Greyscale

Beach, Figures 3, 4:
    PNG
    media_image11.png
    527
    643
    media_image11.png
    Greyscale


Tsai Figures 1C and 1D discloses the formation of a U-shaped doped region (112), after which a gate electrode (30) is formed, forming a Schottky contact.  Tsai specification ¶¶ 48, 49.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Tsai design in the combination because the modification would have involved a selection of a known design based on its suitability for its intended use.  (As Beach discloses, Beach Figure 4, showing a HEMT with its gate electrode and gate dielectric, is an alternate design to the HEMT with a Schottky contact in Beach Figure 3.  Beach specification ¶¶ 45-49.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Victoria K. Hall/Primary Examiner, Art Unit 2897